Citation Nr: 0825832	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO. 06-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES


1. Entitlement to service connection for an umbilical hernia. 

2. Entitlement to service connection for a left ankle injury. 

3. Entitlement to service connection for exposure to 
asbestos. 

4. Entitlement to service connection for allergic reaction 
for wasp sting. 

5. Entitlement to service connection for a low back disorder. 

6. Entitlement to service connection for acute 
gastroenteritis. 

7. Entitlement to service connection for tendonitis of the 
right leg. 

8. Entitlement to service connection for a torn left 
hamstring. 

9. Entitlement to service connection of a right knee injury. 

10. Entitlement to service connection for a heart murmur. 

11. Entitlement to service connection for a left elbow 
injury. 

12. Entitlement to service connection for right heel 
disorder. 

13. Entitlement to service connection for bilateral hearing 
loss. 

14. Entitlement to dental conditions, to include bilateral 
subcondylar osteotomy and subtotal osentectomy. 

15. Entitlement to service connection for blunt trauma of the 
right eye. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
August 1981 and from November 1981 to June 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO). 

The issues of service connection for umbilical hernia, right 
ankle injury, low back disorder, acute gastroenteritis, 
tendonitis of the right leg, torn left hamstring, right knee 
injury, heart murmur, left elbow injury, right heel disorder, 
dental conditions, and blunt trauma of the right eye being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran has not identified a disability that exists 
that is related to presumed exposure to asbestos. 

2. The veteran has not identified a disability that exists 
that is related to an allergic reaction to a wasp sting. 

3. The veteran's bilateral hearing loss does not meet the 
required threshold for hearing loss for VA purposes. 


CONCLUSIONS OF LAW

1. A disability manifested by exposure to asbestos was not 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007). 

2. A disability manifested by an allergic reaction to a wasp 
sting was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007). 

3. Bilateral hearing loss as defined by applicable law was 
not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.385 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in January 2004. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
March 2006. However, since the preponderance of the evidence 
is against the claims of service connection for exposure to 
asbestos, allergic reaction due to wasp sting, and bilateral 
hearing loss, any appropriate disability rating and effective 
date to be assigned as to these claims is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, and VA compensation 
examinations in connection with the claims. The veteran was 
also given the opportunity to submit any additional records 
that he may have. There are no known additional records or 
information to obtain. 

A hearing was offered and declined. The Board therefore finds 
that the record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with his claims.




Service Connection 

The veteran filed claims of service connection for exposure 
to asbestos, allergic reaction to a wasp sting, and bilateral 
hearing loss. The veteran alleges that he was exposed to 
asbestos from September 1999 to June 2001 while on active 
duty stationed at the Pentagon. He also claims an allergic 
reaction to a wasp sting and bilateral hearing loss incurred 
in service. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that as a 
matter of law, service connection is not warranted for a 
disability caused by claimed exposure to asbestos, an 
allergic reaction to a wasp sting, or bilateral hearing loss. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Certain diseases, including sensorineural hearing loss may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. See Under Secretary for Health 
letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385. 

As to the issues of service connection for exposure to 
asbestos and allergic reaction to a wasp sting, the veteran 
has not alleged a disability that he has incurred from either 
of these incurrences. 

In a February 2004 statement, the veteran alleged that he was 
exposed to asbestos while stationed at the Pentagon from 1999 
to 2001. However he did not assert, nor does the evidence 
show, that he has a disability as a result of his exposure - 
assuming that such exposure could be corroborated. The claim 
therefore fails on both bases of lack of a current disability 
and the absence of any in-service event.

As for an allergic reaction to a wasp sting, the veteran 
reported that in August 1980 he received medical attention 
after being stung on the back by a wasp. He had no previous 
history of a bee sting. He denied dysphagia, shortness of 
breath, or dizziness. He had increased itching over his body. 
The assessment was allergic reaction. Since that time, the 
veteran has presented no evidence of a disability related to 
a wasp sting. 

As provided under VA law, service connection may be granted 
only where it has been established the claimant has a current 
disability. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The law is clear that the mere presumed exposure to asbestos; 
and similarly the mere incident of having been stung by an 
inset, are not sufficient to constitute a disability under 
the law. See Brammer v. Derwinski, 3 Vet. App. 223 (1992);See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

To the extent that the veteran contends that he currently has 
a disability manifested by a wasp sting, it is well 
established that as a layperson, the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Accordingly, his own opinion and his theories do not 
constitute competent medical evidence in support of his 
claims and thus carry no probative weight on the critical 
question in this matter of medical diagnosis or causation. 
The veteran has not specified, and the record does not show, 
the nature of disability he alleges to a wasp sting. As such, 
there is no disability due to allergic reaction to a wasp 
sting to service connect.

Since the veteran says he has no disability due to asbestos 
exposure, and he has not presented any evidence of a claimed 
disability that was the result of a wasp sting in service, 
service connection for exposure to asbestos or an allergic 
reaction due to a wasp sting is not warranted. 

As for the veteran's claim for service connection for 
bilateral hearing loss, during service in August 1990, the 
veteran alleged that he had tinnitus and decreased hearing 
loss after a motor vehicle accident without head trauma was 
sustained. In September 1990, he was seen again for the 
hearing loss and the assessment was hearing loss and 
tinnitus, described subjectively after motor vehicle accident 
with head trauma. In October 1990, he underwent an audiology 
examination. The examination showed normal hearing except for 
minor hearing loss at 8000 hertz. 

In June 2006, the veteran underwent a VA audiology 
examination. The veteran indicated that for a portion of his 
military career, he served as a police officer and was 
required to qualify with his weapon on a quarterly basis. He 
reported that ear protection was used on the firing range at 
those times. He served four or five years in a maintenance 
squadron on the flight line. He also noted the occurrence of 
the vehicular accident in 1990. 

Audiology examination showed auditory threshold in none of 
the frequencies in the right ear above 15 and none in the 
left ear above 5. The speech recognition scores were 98 
percent in the right and 100 percent in the left ear. The 
diagnosis was in accordance with VA regulations, pure tone 
thresholds for the test frequencies 500 to 4000 Hz, were 
within normal limits, bilaterally. 

Since service, the auditory threshold in none of the 
frequencies is over 40, nor are there at least three 
frequencies of 26 or more, and the speech recognition scores 
are 98 percent in the right and 100 percent in the left ear. 
Hearing loss was not shown within one year of service 
discharge, or at any time thereafter. The medical records are 
devoid of findings of hearing loss based on VA regulations. 
In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability. See 
Brammer. Here there is no competent medical evidence of any 
bilateral hearing loss condition. Therefore, service 
connection is denied for this disorder.  


ORDER

Service connection for asbestos exposure is denied. 

Service connection for an allergic reaction due to a wasp 
sting is denied. 

Service connection for bilateral hearing loss is denied. 


REMAND

The veteran claims service connection for umbilical hernia, 
right ankle injury, low back disorder, acute gastroenteritis, 
tendonitis of the right leg, torn left hamstring, right knee 
injury, heart murmur, left elbow injury, right heel disorder, 
dental conditions, and blunt trauma of the right eye due to 
service incurrence. 

A review of the evidence of record shows that the veteran 
retired from active service in June 2001. However, service 
medical evidence of record only reflect treatment records 
from service until August 1997. Service medical evidence, to 
include the veteran's separation examination are not 
associated with the claims folder. The veteran indicated in 
his June 2004 claim for service connection that his listed 
disabilities that he claimed for service connection, all or 
in part, prompted the medical authority to consider him for 
evaluation by the Medical Evaluation Board and subsequently 
release him from active duty. Those records should be sought 
and all medical records in service from August 1997 to 
separation from service in June 2001, should be obtained and 
associated with the claims folder. 

Additionally, one of the veteran's claims for service 
connection relates to a low back disorder. He underwent a VA 
examination in connection with this claim in May 2004. The 
examiner indicated that since the veteran's pain was more to 
the left side than the right, it was probably a slipped disk 
in L5-S1 or L4-5. The examiner did not indicate the etiology 
of the disorder. No x-rays were performed in connection with 
this examination. However, service medical evidence showed 
the veteran had substantial treatment for low back pain in 
service. In June 1990, the veteran underwent an x-ray which 
showed the veteran had degenerative disc disease. There has 
been no medical evidence providing the etiology of the 
veteran's low back disorder. The veteran should undergo a VA 
x-ray examination and the etiology of the back disorder 
should be stated. The May 2004 VA examiner should be asked to 
provide the etiology if that examiner is still available. If 
not, the veteran should undergo another VA examination. 

Based on the foregoing, this case is REMANDED for the 
following:

1. The RO/AMC should obtain all service 
medical evidence to 2001, to include the 
veteran's 2001 separation examination 
and/or any Medical Evaluation Board 
findings recommending release from active 
duty due to his medical condition. The 
RO/AMC should then obtain these records 
and associate them with the claims 
folder. 

As the requested records are 
held by a department or agency 
of the Federal government, 
efforts to obtain such records 
must continue until it is 
determined that they do not 
exist or that further attempts 
to obtain them would be futile. 
The non-existence or 
unavailability of such records 
must be verified by each 
Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2. Return the VA orthopedic examination 
of May 2004, and the veteran's claims 
folder, to the examiner who conducted the 
May 2004 examination for purposes of 
ascertaining the etiology of the 
veteran's low back disorder. If the 
examiner is no longer available, the 
veteran must be afforded a new VA 
examination, and the examiner must 
specifically acknowledge receipt and 
review of the claims folder and a copy of 
this remand in conjunction with the 
examination. The examiner must address, 
after reviewing the service medical 
evidence of record, specifically to 
include the June 1990 x-ray examination 
reports, whether the veteran's current 
low back disorder is due to his active 
service? A rationale should be provided 
for any findings rendered. 

Thereafter, the RO/AMC will readjudicate the issues set forth 
above. The RO/AMC must ensure that all directed factual and 
medical development as noted above is completed. In the event 
that the examination reports do not contain sufficient 
detail, the RO/AMC must take any appropriate action by return 
of the report to the examiner for corrective action. See 
38 C.F.R. § 4.2. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and his representative, if any, 
should be provided with an appropriate Supplemental Statement 
of the Case, which sets forth the applicable legal criteria 
pertinent to this appeal, to include the laws and regulations 
on service connection. They should be given an opportunity to 
respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


